 GRAINGER BROTHERS CO.609discriminatee to forfeit his right to reinstatement the misconduct engaged in must be"so extreme as to renderhim unfit for furtherservice."The court inN.L.R.B. v.Kelco Corporation,178 F. 2d 578 (C.A. 4), stated,inter alia,"It is not the factthat employees have been convicted of crime that renders them ineligible for rein-statement but the factthat theyhave been guilty.of unlawfulconduct which wouldmake their presence undesirable because of the disruptive effect whichitwould haveupon the employer's business."Using therationaleof these twodecisions as aguideline,I would doubtthatMoffis'conduct was"so extreme as to render him unfitfor further service," or that hisreinstatementwould have a "disruptive effect . .upon the employer'sbusiness."Years havepassed sinceMoffisengaged in theconduct complainedof;whetherhe has changed in, those years I do not know;I only know that as a witness he impressed me as quiet,frank, cooperative, and,earnest.His participation in the vandalismofMarch 27, 1959,-while not to becondoned,does not in my view condemn him as one permanentlyafflictedwith atendency toward reckless and irresponsible acts,and with formerPlantManagerMattson,now servingthe Statein a quasi-official capacity, I doubt thathis reinstate-ment would give rise toanyserious personnel problems.As the Board has applied,itspolicy in actual cases,however, the weight of these decisions constrains me tofind, as I do, that it'would not effectuate the policiesof the Actto order Moffis'reinstatement,or backpayon and after-March27, 1959.2Itmay be that under therather unusual circumstances of this case the Boardmay considerthat the denial,of backpayalone is sufficientto accord witha proper effectuationof the Act.2 To meet the contingency of being reversed by the Board on the issue of reinstatementand backpay,I make these findings on the General Counsel's backpay specifications.Therewas no willful neglect by Moffis in seeking, or retaining,gainful employment.On theentire evidence I am convinced that he made all reasonable efforts in these respects. It istrue that he might have been gainfully employed during the period of his farming venture,a venture that failed,but I am convinced that this venture was undertaken in good faithand provides no reasonable basis for denying him backpay during the period of its duration.In short,in my opinion based upon the entire evidence,the Respondent has not success-fully attacked the General Counsel's backpay specifications,as amended at the remandhearing.Grainger Brothers Co.and,Teamsters,Chauffeurs,Warehouse-men and Helpers Union Local No. 608, affiliated with Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Petitioner.Case No. 17-RC-4302.April °L, 1964.DECISION ON REVIEW AND ORDEROn November 26; 1963, the RegionalDirector for the SeventeenthRegion issued a Decisionand Direction of Election in the above-entitled proceeding.Thereafter, the Employer and the Intervenors,Retail,Wholesale and Department Store' Union, AFL-CIO, and itsaffiliate,Warehousemen and Drivers' Local Union No. 1771, RetailWholesale and Department Store Union, AFL-CIO, in accordancewith Section 102.67 of the Board's Rules and Regulations, filed with-the Board timely requestsfor reviewof such Decision and Directionof Election on the ground,inter alia,that the Regional Director er-roneously found that the contract executed between Grainger Bro-thers Co., hereinafter called Grainger, and the Intervenors hereinwas not a bar to the petition. The Petitioner, on December 16, 1963,filed its opposition. '146 NLRB No. 75._ 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board, by telegraphic order dated January 2, 1964, granted'the requests for review only insofar as they raise issues with respectto the Regional Director's determination that the contract -was removed as a bar, and stayed, the election pending decision on review.In all other respects the requests for review were denied.There--after, all the parties filed supporting briefs.The Board 1 has considered the entire record in this case with re-spect to the Regional Director's determination under review, and forthe reasons set forth below finds, contrary to the Regional Director,that the contract constitutes'a bar.The petition herein was filed by the Teamsters on October 22,1963, seeking a unit of warehousemen and drivers at Grainger's-Lincoln land Fairbury, Nebraska, warehouses.Grainger and theIntervenors contended at the hearing that the petition was barred bya contract executed by Grainger and the Intervenors on February 3,.1962, effective from February 4, 1962, to May 2, 1965. The RegionalDirector held that the contract was not a bar to the petition becausein October 1962, Grainger was purchased by The Fleming Co., In-corporated, which never entered into an express written agreementwith the Intervenors adopting the existing contract.The record shows that Grainger, a Nebraska corporation, and theIntervenors have entered into successive collective-bargaining agree-ments for approximately 17 years embracing a unit of warehousemenand drivers, the last of which is the contract urged as a bar herein.On or about October 14, 1962, Grainger became a wholly owned sub-Onor about the same date the corporate name of Grainger was changedfrom "Grainger Brothers Company" to "Grainger Brothers Co."'Thereafter, the operations at the Lincoln and Fairbury warehousescontinued without change.Grainger continued to serve the same cus-tomers, to handle the same merchandise, and retained the same workforce, supervisors, equipment, physical location, and operating pro-cedures, as before the change in corporate ownership and the slightchange in the corporate name.Both parties to the 1962 collective-bargaining agreement continued to observe and effectuate its terms.and the conditions of employment set forth therein.Thus, in thesummer of 1963, the Intervenors presented grievances of 15 to 20employees in writing, and the Employer resolved them to the satis-faction of all parties, pursuant to the contract; since October 14, 1962,,the Employer has continued to deduct and remit dues to the Inter-venors under the checkoff clause; the Intervenors have continued to'send the Employer revised lists of stewards as changes have occurred;and job and run bids have been filed under the contract.'Pursuant to the provisions of Section 3(b) of the Act, theBoard has delegated itspowers in connection with this case to a three-memberpanel[,ChairmanMcCulloch and+Members Leedom and Fanning]. BANNON MILLS, INC.611The sole question presented on review is whether or not an express.written ,agreement of adoption either by Grainger Brothers Co., orby The Fleming Co., Incorporated, was necessary in order for theabove-mentioned 1962 contract to operate as abar to the instant peti-tion, which, as shown above, was otherwise untimely filed 15 monthsbefore the third anniversary date of the agreement. It is uncon-troverted on the record that the changes in ownership and corporatename did not result in any significant changes in the nature of the'operation, the management, or the composition of the contractual unit,or the stability of the existing bargaining relationship.Accord-ingly, we find that at all times material there has been no change inthe employing enterprise and that, for purposes of this proceeding, the-present named employer is identical to the one that signed the 1962contract 2 In these circumstances, we find that no written adoption ofthe 1962 contract was necessary for contract-bar purposes.As theinstant petition was untimely filed with respect to the terminal date,of the contract, we shall dismiss it.[The Board'dismissed-the petition.]2 SeeThe M. B. Farrin Lumber Co.,117 NLRB 575.Bannon Mills, Inc.andInternational Ladies' Garment WorkersUnion,AFL-CIO,Local108.Cases Nos. 4-CA-2705 and 4-CA-2744.April 3, 1964DECISION AND ORDEROn August 15, 1963, Trial Examiner Thomas -S. Wilson issued hisIntermediate Report in the 'above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action,as setforth in the attached IntermediateReport.Thereafter, Respondent and the Charging Party filed excep-tions to the Intermediate Report and the General Counsel filed abrief in support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connectionwith these cases to a three-member panel [Chairman McCulloch andMembers Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.TheBoard has considered the Intermediate Report, the exceptions andbrief, and the entire record in these cases, and hereby adopts the find-146 NLRB No. 81.